Citation Nr: 1227314	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  09-23 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.	Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea, and if so, whether service connection is warranted.

2.	Entitlement to an evaluation in excess of 10 percent from April 20, 2005 to December 19, 2011, and in excess of 30 percent thereafter for lichenoid planopilaris (hereinafter 'skin disorder').


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1986 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board observes that the Veteran was originally granted service connection for his skin disorder and assigned a 10 percent evaluation, effective October 10, 2004.  See May 2005 rating decision.  In a December 2008 rating decision the Veteran was assigned an increased evaluation of 30 percent, effective April 20, 2005.  In a September 2010 rating decision the RO proposed to decrease the Veteran's assigned rating for his skin disorder to 10 percent.  However, a January 2012 supplemental statement of the case continued the Veteran's 30 percent evaluation for his skin disorder.  In a February 2012 rating decision the RO found that a clear and unmistakable error (CUE) had been made in a December 2008 rating decision of the Veteran's skin disorder and a decreased evaluation of 10 percent was assigned from April 20, 2005 to December 19, 2011.  An evaluation of 30 percent was assigned from December 20, 2011.  However, because this CUE was determined to be the result of administrative error, no overpayment was created.  Actions were taken to correct the record with respect to the correct evaluation of the Veteran's skin disorder in light of the VA Schedule for Rating Disabilities.

The reopened claim for entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	A May 2005 rating decision denied the Veteran's claim of service connection for sleep apnea as there was no evidence establishing a nexus between sleep apnea and service.
2.	Evidence received since the May 2005 rating decision is not cumulative of the evidence of record at the time of the May 2005 denial, relates to an unestablished fact necessary to substantiate the claim of service connection for sleep apnea and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

3.	From April 20, 2005 to December 19, 2011 the Veteran's skin disorder is not shown to cover 20 to 40 percent of exposed areas or of the entire body; and is not shown to require systemic therapy or immunosuppressive drugs.

4.	From December 20, 2011 the Veteran's skin disorder is manifested by disfigurement of the head, face, or neck with five characteristics of disfigurement.   


CONCLUSIONS OF LAW

1.	The May 2005 rating decision which denied the Veteran's claim of service connection for sleep apnea is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

2.	Evidence received since the May 2005 rating decision is new and material and the Veteran's claim of entitlement to service connection for sleep apnea is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

3.	The criteria for an evaluation in excess of 10 percent from April 20, 2005 to December 19, 2011 for a skin disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7822 (2007).

4.	The criteria for an evaluation of 50 percent, but no higher, from December 20, 2011 for a skin disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been received, since the benefit sought on appeal has been granted as to reopening, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The notice requirements were met in this case by a letter sent to the Veteran in August 2008.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and he was afforded a meaningful opportunity to participate effectively in the processing of his claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  As such, the Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in January 2009, July 2010, and December 2011 to determine the severity of his skin disorder.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and recorded the Veteran's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached.

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


New and Material

The Veteran contends that he has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for sleep apnea.  He also contends that service connection is warranted.

Previously denied claims may be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).  38 C.F.R. § 3.156(a) defines "new and material evidence."  "[N]ew evidence" means evidence not previously submitted to agency decisionmakers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran brought a prior claim for service connection for sleep apnea in October 2004.  The claim was denied in a May 2005 RO decision, of which the Veteran was notified in that same month.  The Veteran did not appeal this decision and the May 2005 RO decision is final.  38 U.S.C.A. §§ 7103, 7266.  The Veteran filed his petition to reopen his claim in August 2008.

At the time of the May 2005 denial, the evidence of record included service treatment records, VA treatment records, and the Veteran's personal statements.  The RO denied the claim due to the lack of a nexus between an in-service disability and the Veteran's current sleep apnea.  

The evidence received since the May 2005 RO decision includes private treatment records, VA treatment records, and statements from other service members (buddy statements).  Significantly, the Veteran's April 2009 buddy statements indicated that he snored and had breathing problems while in service.  These were statements from his roommates who slept in the same room with him and observed his purported sleep apnea symptoms.  This evidence is new, as it was not previously of record at the time of the May 2005 rating decision.  It is also material because it relates directly to unestablished facts necessary to substantiate the claim.  Therefore, new and material evidence having been submitted, the claim is reopened.  However, the Board finds that the current record is insufficient upon which to base a grant of the underlying issue.  Therefore, the Board also finds that additional development is in order in this case as outlined in the remand below.  


Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's skin disorder has been rated 38 C.F.R. § 4.118, Code 7822-7806.  See 38 C.F.R. § 4.27 (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). 

Under Diagnostic Code 7806, the Veteran's skin disorder can be rated as disfigurement, scars (Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis/ eczema (7806); dependent on the dominant disability.  In the instant case, prior to December 19, 2011 as the primary disability appears to be skin symptomatology, the lichenoid planopilaris is appropriately rated as dermatitis/eczema.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under this Code, a 10 percent rating is warranted for dermatitis or eczema that is at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted for 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  More than 40 percent of the entire body or more than 40 percent of exposed areas, affected, or; constant or near- constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period warrants a 60 percent rating.  Id.

However, the Board observes that from December 19, 2011 the Veteran's primary disability appears to be scars of his scalp, as secondary to his lichenoid planopilaris.  As such, the Board believes that the Veteran's skin disorder should be rated under Diagnostic Code 7800 from December 20, 2011, the date of his most recent VA examination.

Diagnostic Code 7800 provides that a skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement, is rated 30 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement, is rated 80 percent disabling. 

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) Scar is 5 or more inches (13 or more cm.) in length, (2) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part, (3) Surface contour of scar is elevated or depressed on palpation, (4) Scar is adherent to underlying tissue, (5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.), (8) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

Note (2) to Diagnostic Code 7800 provides that tissue loss of the auricle is to be rated under Diagnostic Code 6207 (loss of auricle), and anatomical loss of the eye under Diagnostic Code 6061 (anatomical loss of both eyes) or Diagnostic Code 6063 (anatomical loss of one eye), as appropriate.  Note (3) provides that unretouched color photographs are to be taken into consideration when rating under these criteria.  38 C.F.R. § 4.118. 

The criteria for evaluating skin conditions under 38 C.F.R. § 4.118, Diagnostic Codes 7800 through Diagnostic Code 7805, were revised effective October 23, 2008.  They were specifically limited to claims filed on or after October 23, 2008.  Here, the Veteran's claim (from which the present appeal stems) was received in August 2008.  Accordingly, the revised schedular rating criteria are not applicable in this case and those in effect prior to October 23, 2008, must be applied.


April 20, 2005 to December 19, 2011

A May 2005 VA treatment record noted that the Veteran suffered from lichenoid papules on his central back.  The Veteran was afforded a VA examination in September 2008.  At this examination he reported his skin disorder began in basic training and ultimately developed into sores/bumps on his back and chest.  He reported this condition was constant and he had been treated with topical cortisone creams for the past 4 years.  The total percentage of exposed areas was more than 5 percent, but less than 20 percent.  The total body area affected was also more than 5 percent, but less than 20 percent.  

The Veteran was also afforded a VA examination in July 2010 for his skin disorder.  At this examination he reported his skin condition has spread to his scalp, neck, chest, and face and he had been treating it daily with a variety of medications.  The area on his back covered approximately 3 percent of his back and a few more papules were noted on his forehead, chin, and neck.  Overall the total body affected was 5 percent and less than 5 percent for the neck, face, scalp, and chest individually.

In August 2010 the examiner offered an addendum opinion.  She stated that the Veteran was being treated with various corticosteroids for his skin disorder.  A September 2010 addendum opinion from the examiner clarified that the Veteran's steroid treatment consisted of topical treatments applied to the skin externally.

The Board has also considered alternative diagnostic codes under which to rate the Veteran's skin disorder.  However, under Diagnostic Code 7822 in order to be awarded an evaluation in excess of 10 percent the Veteran would still have to have 20 to 40 percent of his entire body or 20 to 40 percent of the exposed areas affected or systemic therapy or intensive light therapy.  As noted above, there is no indication that the Veteran's skin disorder covers at least 20 percent and there is no evidence of systemic therapy or intensive light therapy.  

There is also no evidence the Veteran's primary disability was more appropriately rated under Diagnostic Codes 7800-7806 for disfigurement of the head, face, or neck or scars prior to December 20, 2011 as the Veteran's primary disability was lichenoid papules on his central back.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 10 percent rating.  See 38 C.F.R. § 4.7.

In the instant case, there is no evidence that the Veteran's skin disorder covered 20 to 40 percent of the entire body or exposed areas prior to December 20, 2011.  Also, there is no indication that the skin disorder has required intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs.  In this regard, the Veteran has reported that he uses topical creams to help with his skin disorder, but there is no evidence of use of systemic therapy.  As such, an evaluation in excess of 10 percent is not warranted.

The Board acknowledges that the Veteran believes his skin disorder warrants a higher rating prior to December 20, 2011.  However, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected skin disorder.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2011).

As discussed above, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent for his skin disorder prior to December 20, 2011.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.


From December 20, 2011

As noted above, the Veteran was assigned a 30 percent evaluation for his skin disorder from December 20, 2011.  This was based on the results of a December 2011 VA examination report.  As discussed further below, the Board finds that a 50 percent evaluation is appropriate as of December 20, 2011.

At his December 2011 VA examination the Veteran reported that since his 2008 VA examination he continued to be treated by the VA dermatology clinic.

The examiner noted pitting/scarring of his scalp and lesions on his anterior chest and back.  There was some evidence of alopecia and scarring due to the Veteran's lichen planopilaris.  It was noted that the Veteran was treated with topical corticosteroids.  It was specifically noted that the Veteran was not being treated with systemic corticosteroids or other immunosuppressive medications.  The examiner found that the Veteran's skin disorder covered 5 percent to 20 percent of the total body and 20 percent to 40 percent of the exposed area.

The Board observes that the December 2011 VA examiner noted scarring of the Veteran's scalp.  As discussed above, the Veteran's skin disorder is to be rated as an appropriate similar disability or disfigurement of the head, face, or neck, or scars, depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7822.

As noted, a skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement, is rated 50 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7800.

Note (1) to Diagnostic Code 7800 provides that the 8 characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: (1) Scar is 5 or more inches (13 or more cm.) in length, (2) Scar is at least one-quarter inch (0.6 cm.) wide at the widest part, (3) Surface contour of scar is elevated or depressed on palpation, (4) Scar is adherent to underlying tissue, (5) Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.), (6) Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.), (7) Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.), (8) Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

At the December 2011 VA examination there was evidence of scalp scarring which affected 20 percent to 40 percent of the Veteran's scalp.  Upon further examination the Veteran's scar measured 20 centimeters (cm) by 20 cm.  The examiner also noted that the scar was depressed on palpation.  There was no evidence that the scar was adherent to underlying tissue or that underlying soft tissue was missing.  The scar was hyperpigmented with abnormal texture.  There was no visible or palpable tissue loss or gross distortion.  The scar did not cause any additional limitation of function.

Based on this examination report, the Board finds that the Veteran meets 5 of the characteristics of disfigurement.  Those being: 1) a scar more than 5 inches in length, 2) a scar at least 1/4 inch wide, 3) surface contour of the scar was depressed on palpation, 4) skin hyperpigmented in an area exceeding 6 square inches, and 5) abnormal skin texture in an area exceeding 6 square inches.  Based on meeting these criteria, the Veteran is entitled to a 50 percent evaluation as of December 20, 2011.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The Board has reviewed the scar Diagnostic Codes, 7801-7805, but does not find that if the Veteran's skin disorder was rated under these Codes a higher evaluation would be warranted.  The Veteran is now receiving a 50 percent evaluation for his skin disorder which is higher than the maximum evaluation allowed under Diagnostic Codes 7801-7805.  Moreover, his predominant symptom appears to be the scars, which are secondary to his lichenoid planopilaris.  As such, the Board finds that the Veteran is appropriately rated under Diagnostic Code 7800.

As of December 20, 2011 there is no evidence that the Veteran's skin disorder covered more than 40 percent of the entire body or more than 40 percent of exposed areas affected.  Additionally, although the Veteran's skin disorder has been treated with topical creams, the December 2011 VA examiner explicitly noted that the Veteran was not being treated with corticosteroids or immunosuppressive drugs.  As such, a higher evaluation under Diagnostic Code 7806 for dermatitis/eczema is not warranted.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes that the objective medical evidence and the Veteran's statements show disability that more nearly approximates that which warrants the assignment of a 50 percent rating from December 20, 2011.  See 38 C.F.R. § 4.7.

The Board acknowledges that the Veteran believes his skin disorder warrants a higher rating as of December 20, 2011.  However, as noted above, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.118 with respect to determining the severity of his service-connected skin disorder.  See Moray, supra; see also Espiritu, supra.

As discussed above, the Board finds that the Veteran is entitled to an evaluation of 50 percent, but no higher, for his skin disorder as of December 20, 2011.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra.  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claim for an increased evaluation must be denied.


Extra-Schedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability on appeal with the established criteria found in the rating schedule for these disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations, or any, for his skin disorder.  Additionally, there is not shown to be evidence of marked interference with employment due to his skin disorder.  

The Veteran has indicated that his skin disorder causes raised lesions, primarily on his back, and requires the use of topical creams.  The Veteran also has scars on his scalp noted as secondary to his skin disorder.  As noted above, any functional limitation is already contemplated in the ratings currently assigned.  There is no evidence in the medical records of an exceptional or unusual clinical picture.
In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; to this extent only, the appeal is granted.

Entitlement to an evaluation in excess of 10 percent from April 20, 2005 to December 19, 2011 for a skin disorder is denied.

Entitlement to an evaluation of 50 percent, but no higher, as of December 20, 2011 for a skin disorder is granted, subject to the applicable regulatory provisions governing payment of monetary awards.



REMAND

As noted, in order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in service disease or injury and the current disability.  See Hickson, supra.

The Veteran contends that he should be granted service connection for sleep apnea because it began in service and has continued since separation from service.  The Board notes that the Veteran has a current diagnosis of sleep apnea and is using a BiPAP for his symptoms.  See August 2007 private treatment record.
The Veteran was given a VA examination in January 2009.  At this examination he stated that he had suffered from sleep disturbances, fatigue, and snoring since he separated from service.  The Board observes that the January 2009 VA examination was inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The examiner stated that she had not reviewed the Veteran's private treatment records, which included a large portion of the Veteran's treatment for his sleep apnea.  Furthermore, the examiner was asked to provide an opinion as to whether the Veteran's sleep apnea was related to his hypertension.  Instead the examiner offered an ambiguous opinion as to the relationship between the Veteran's hypertension and his sleep apnea.  The examiner also did not provide an opinion as to whether the Veteran's sleep apnea was related to service.  As such, the Veteran should be afforded a new VA examination which takes into account the competent and credible lay statements provided in support of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for a VA examination to determine the nature and etiology of his current sleep apnea.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the service treatment records and examining the Veteran, in addition to the other information provided in the examination report, the examiner should opine whether it is at least as likely as not that the Veteran's sleep apnea is related to service. 

The examiner should specifically review the April 2009 statement by the Veteran's co-worker and the April 2009 statements by T.G., R.W., and G.L. who served with the Veteran and reported noticing that the Veteran suffered from sleep disturbances.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  A detailed rationale should be provided for all opinions.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S.L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


